Citation Nr: 0728085	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-10 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella and right femoral 
condyle, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1969 to October 1977.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
RO.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is 
manifested primarily by complaints or pain; increased 
pain with repetitive motion; flexion to 100 degrees; and 
full extension without recurrent subluxation or lateral 
instability.

2.  Chondromalcia of the right patella and right femoral 
condyle is manifested primarily by complaints or pain; 
increased pain with repetitive motion; flexion to 125 
degrees; and full extension without recurrent subluxation 
or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010 (2006); VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella and right femoral 
condyle have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5010 (2006); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims for increased ratings for his service-
connected right and left knee disabilities.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letter, dated in May 2004, the RO informed the veteran 
that in order to establish an increased rating for a 
particular service-connected disability, the evidence had 
to show that such disability had gotten worse.

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information 
and evidence that VA would seek to provide, such as 
records held by Federal agencies; (3) the information and 
evidence that the veteran needed to provide, such as 
employment records and records of his treatment by 
private health care providers; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received 
evidence, primarily reflecting the veteran's treatment by 
VA from May 2004 through October 2005.  In May 2004 and 
November 2005, the RO had the veteran examined to 
determine the extent of impairment attributable to his 
service-connected knee disabilities.  In November 2005, 
the veteran also had a hearing at the RO before a 
Decision Review Officer.  The transcript of that hearing 
has been associated with the claims folder.  

Thus, the veteran has had ample opportunity to 
participate in the development of his appeal.  Such 
opportunity eliminates potential prejudice against the 
veteran and ensures the essential fairness of the 
decision.

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if the benefits sought are awarded to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notification was accomplished in July 2006 and March 
2007.

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims for increased 
ratings for his service-connected knee disabilities.  It 
appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by 
VA), which could be used to support his claim.  

In April 2005, the veteran suggested that he had received 
treatment for his knees by or through Kaiser Permanente.  
However, in an April 2005 authorization (VA Form 21-2142) 
to have health care providers release such information, 
he reported that such treatment was for flat feet.  
Moreover, such authorization expired and VA's subsequent 
efforts to obtain additional authorization from the 
veteran met with negative results.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to either claim 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim for increased ratings for his 
service-connected knee disabilities.  See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  

II.  Applicable Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. 1155; 38 
C.F.R. Part 4 (2006).  

The RO has rated the veteran's service-connected left and 
right knee disabilities as traumatic arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Arthritis 
substantiated by X-ray findings is on the basis of 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 
10 percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 
20 percent rating is warranted when flexion is limited to 
30 degrees or when extension is limited to 15 degrees.  

Also potentially applicable in rating the veteran's knee 
disabilities is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  
That is the diagnostic code used to rate knee impairment 
associated with recurrent subluxation or lateral 
instability.  A 10 percent rating is warranted for slight 
impairment, manifested by recurrent subluxation or 
lateral instability; while a 20 percent rating is 
warranted for moderate impairment.  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

In determining the adequacy of assigned disability 
ratings, consideration is given to factors affecting 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such factors include a lack of normal endurance 
and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as 
well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected 
disability.  

III.  The Facts and Analysis

The veteran reports that he has increasing pain in his 
knees which make walking difficult and cause him to take 
frequent absences from work.  He also contends that at 
times, his knees buckle and almost cause him to fall.  
Therefore, he maintains that an increased rating is 
warranted for each knee.  

A review of the evidence discloses that the veteran's 
bilateral knee disabilities are manifested primarily by 
limitation of motion and complaints of pain which 
increases with repetitive motion.  

"[P]ainful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, 
combined under Diagnostic Code 5003, even though there is 
no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59 Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

Although radiographic studies are somewhat equivocal, an 
August 2005 MRI of the left knee, as well as X-rays of 
both knees, taken in October 2005 and the report of a 
December 2005 bone scan show that the veteran does have 
degenerative changes, bilaterally.  He also experiences 
some limitation of motion.  

For example, the May 2004 and November 2005 VA 
examination reports show that passive and active knee 
flexion are generally accomplished to at least 
100 degrees on the left and to 105 degrees on the right.  
Moreover, his knee extension is full and accomplished to 
zero degrees, bilaterally.  Although he takes over-the-
counter pain medication and walks with a stiff legged 
gait, VA treatment reports do not show any further 
limitation of motion in either knee.  Rather, they report 
a full range of knee motion, bilaterally; and as such, 
tend to support the VA examination findings.  

In any event, the veteran's range of knee motion is not 
limited to, nor does it more nearly approximate, the 30 
degrees of flexion or 20 degrees of extension necessary 
for a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261.  Accordingly, a rating in 
excess of 10 percent for either knee is not warranted on 
the basis of limitation of motion.

In arriving at this decision, the Board has considered 
the veteran's contentions and testimony that an increased 
rating is warranted for each knee on the basis of 
bilateral knee catching and buckling.  

In addition to a rating for knee disability based on loss 
motion, a separate rating for knee instability may be 
assigned for instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  

In this case, however, the medical evidence does not 
support the veteran's contentions that he suffers from 
instability in either knee.  Although he wears a brace on 
each knee, the report of MRI's performed in August 2005 
reveals that the medial and collateral ligaments are 
intact and that there is no tear in the anterior or 
posterior cruciate ligaments.

In fact, during diagnostic arthroscopic surgery of the 
right knee in May 2004, the surgeon noted, specifically, 
that there was no tear in either veteran's medial or 
lateral meniscus and that the anterior cruciate ligament 
was intact without evidence of inflammation.  Indeed, 
other that Grade 3 chondromalacia of the patellar and 
medial femoral condyles, no pathology was noted.  
Therefore, a rating in excess of 10 percent for either 
knee is not warranted on the basis of recurrent 
subluxation or instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board has also taken into the consideration 
functional loss as may be due to the objective evidence 
of pain on motion, fatigue, lack of endurance, and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While the veteran reports 
increased knee pain with repetitive motion and a examiner 
noted that the veteran walked stiffly, he otherwise is 
shown to have normal strength, reflexes, and sensation in 
each knee, and there is no objective evidence of 
swelling, heat, crepitus, discoloration, deformity, 
atrophy, excess fatigability, or incoordination 
associated with either knee.  Rather, the objective 
evidence of stiffness and complaints of buckling and 
increased pain are contemplated by the 10 percent rating 
for each knee upheld herein, and do not cause additional 
disability other than that already accounted for.  

Inasmuch as the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 
percent for either service connected knee disability, the 
claimed increased ratings are not warranted.  

In arriving at this decision, the Board has considered 
the potential applicability of other Diagnostic Codes 
used to rate knee disability, including 38 C.F.R. § 4.71, 
Diagnostic Codes 5256, 5258, and 5262.  However, those 
Diagnostic Codes require the presence of ankylosis; 
dislocation of the semilunar cartilage with frequent 
episodes of locking pain and effusion into the knee 
joint, or impairment of the tibia and fibula, manifested 
by malunion or nonunion.  Such manifestations are not 
present in this case, and, therefore, those Diagnostic 
Code are not for application.

The Board has also considered the potential application 
of the  benefit of the doubt rule.  However, such a rule 
is invoked in those cases where the evidence is in 
relative equipoise; that is, where there is an 
approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In this case, however, the preponderance of the evidence 
is clearly against the veteran's claims.  Therefore, the 
benefit of the doubt rule does not apply.  

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-
connected knee disabilities.  However, the evidence does 
not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular standards in rating any of those disabilities.  
38 C.F.R. § 3.321(b)(1) (2006).  Rather, the record shows 
that the manifestations of the veteran's knee 
disabilities are those contemplated by the regular 
schedular standards.  

It must be emphasized that the disability ratings are not 
job specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity 
as a result of diseases or injuries encountered incident 
to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent competent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 

Given the foregoing findings, the veteran does not meet 
or more nearly approximate the criteria for higher 
ratings for either knee due to limitation of motion or 
instability.  Accordingly, the preponderance of the 
evidence is against the veteran's claims for disability 
ratings in excess of 10 percent.  




ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

A rating in excess of 10 percent for chondromalacia of 
the right patella and right femoral condyle is denied.



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


